Citation Nr: 0410748	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-14 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for psychoneurosis, anxiety 
disorder with depression, currently rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran had a period of active service from August 1941 to 
June 1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to substantiate 
his claim, explained to him who was responsible for submitting 
such evidence, and obtained and fully developed all other evidence 
necessary for an equitable disposition of the claim decided 
herein.

2.  The veteran's service-connected psychoneurosis, anxiety 
disorder with depression, is manifested by no more than 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial speech, impairment of short- and long-term memory, 
impaired judgment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.   

3.  Manifestations of the veteran's nonservice-connected senile 
dementia, diagnosed as probable Alzheimer's disease, have been 
dissociated from his service-connected psychoneurosis, anxiety 
disorder with depression.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 50 
percent for service-connected psychoneurosis, anxiety disorder 
with depression, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
eliminated the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and assist 
a claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA 
and its implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim, but VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VA must also 
notify the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The United States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
For the reasons noted below, the Board finds that VA has strictly 
complied with the notification and assistance provisions of the 
VCAA such that the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


I.  Duty to Notify

First, in a letter dated in January 2002, the RO informed the 
veteran of its expanded duties to notify and assist, explained 
that it was developing his claim pursuant to the latter duty, and 
indicated that it would assist the veteran in obtaining and 
developing evidence, provided that he identified the source or 
sources of the evidence.  The RO noted that it had already secured 
evidence in support of the veteran's claim, namely his current VA 
treatment records from the facility identified in his earlier 
January 2002 claim form as the sole source of his current 
psychiatric treatment.  The RO further explained that it was 
required to make reasonable efforts to assist the veteran in 
obtaining evidence, including medical records, employment records, 
and records from federal agencies, but that ultimately, it was the 
veteran's responsibility to ensure the RO's receipt of all 
pertinent information.  The RO advised the veteran that he could 
also obtain evidence on his own initiative and send it to the RO, 
but that it needed no further information from him at that time.  
The RO then indicated that it would schedule the veteran for a 
medical examination in support of his claim.  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  In this case, in a rating 
decision dated in April 2002, the RO denied the veteran's claim.  
Because the VCAA notice in this case was provided to the veteran 
prior to the initial RO determination, the timing of the notice 
complies with the express requirements of the law as found by the 
Court in Pelegrini.  

The Board also finds that the content of the notice complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and with the express requirements of the law as stated 
by the Court in Pelegrini.  As indicated, this notice informed the 
veteran of the evidence and information needed to support his 
claim.  It also indicated that the RO would assist the veteran in 
obtaining all outstanding evidence, but that in the meantime, the 
veteran should submit any pertinent evidence he had to support his 
claim.  See Pelegrini, 17 Vet. App. at 422 (holding that VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in his 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s).")  

VA's General Counsel has held that the statement by the Court in 
Pelegrini that 38 C.F.R. § 3.159(b)(1) and 38 U.S.C.A. § 5103(a) 
require that VA request that the claimant provide any evidence in 
his or her possession which pertains to the claim is obiter 
dictum, and that 38 U.S.C.A. § 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(February 24, 2004).  In this opinion, the General Counsel further 
holds that VA may determine whether failure to request the fourth 
element is harmful to a claimant, and that if no harm is found, 
that VA may proceed to render a decision without further notice.  
VA's General Counsel precedent opinions are binding on the Board.  
38 C.F.R. § 14.507(b) (2003).

In this case, the Board finds that the first three requirements 
for notice per Pelegrini have been met, and that the veteran 
suffered no harm in not being told to give VA "everything he had" 
in support of his claim (the fourth requirement).  In this case, 
from the very beginning, and as supported by the previous reports 
of psychiatric treatment already contained in the record, the 
veteran specifically and repeatedly acknowledged that he received 
his psychiatric treatment from VA, at the VA Medical Center (VAMC) 
in St. Louis, Missouri.  On almost every filing submitted by the 
veteran, he requested that the RO continue to retrieve his current 
counseling notes from that particular facility, and the RO 
fulfilled his requests.  The veteran also received a VA 
psychiatric examination in April 2002, an evaluation determined by 
the RO to be the only action necessary to obtain the remaining 
evidence needed to appropriately and fairly decide his claim.

Moreover, after the January 2002 notice was provided, in another 
rating decision and a statement of the case issued in October 
2002, the RO again informed the veteran of the information and 
evidence needed to substantiate his claim.  See 38 U.S.C.A. §§ 
5102, 5103.  The RO also told the veteran of the reasons for which 
his claim had been denied, the evidence it had considered in 
denying this claim, and the evidence the veteran still needed to 
submit to substantiate his claim.  Specifically, the RO informed 
the veteran that the reason for which his claim was denied was 
because the evidence indicated that the symptomatology 
attributable to his service-connected psychiatric disabilities had 
remained relatively stable since his last VA medical evaluation 
for a prior increased rating claim in 1998.  The RO further 
advised that although the April 2002 VA examiner indicated that 
overall, the veteran had severe functional impairment, the 
examiner determined that this impairment was primarily the result 
of nonservice-connected senile dementia, probably Alzheimer's 
disease, a diagnosis confirmed by other notations in the veteran's 
current VA medical records.  The RO then reiterated its reasons 
for the continued denial of this claim in its December 2002 and 
May 2003 supplemental statements of the case.

The Board also notes that although the veteran reported in a May 
2003 statement that he had no further information to submit, he 
was later notified in a June 2003 letter of his remaining 
opportunity to submit additional evidence directly to the Board, 
if he so desired.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  

II.  Duty to Assist

VA has made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 5103A 
(a), (b) and (c).  In particular, VA sought to obtain all 
treatment records referenced by the veteran.  Importantly, as 
noted earlier, the veteran repeatedly indicated throughout the 
course of this appeal that he receives his psychiatric treatment 
at the VAMC in St. Louis, Missouri, and the Board observes that 
his current record of treatment at this facility is contained in 
the claims file.  Additionally, VA has conducted necessary medical 
inquiry in an effort to substantiate the claims, via the provision 
of an April 2002 VA psychiatric examination, with relevant 
opinions provided by the examiner in his examination report.  38 
U.S.C.A.§ 5103A (d).  The record also contains the results of a 
May 2002 aid and attendance examination, and a February 2002 to 
March 2002 VA hospitalization report identified by the veteran. 

The veteran has not identified any additionally available evidence 
for consideration in his appeal.  Again, in his May 2003 
statement, he reported that he had no further information to 
submit, and that his appeal should immediately be forwarded to the 
Board for its consideration of his claim.  Under the facts of this 
case, then, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he should 
submit to substantiate his claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993) (holding that when the Board addresses in 
its decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced thereby).  
The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran, and that the record is 
now ready for appellate review. 

Factual Background

When the veteran's service-connected psychiatric disability was 
last reviewed by the Board in June 1999, the Board confirmed a 
February 1999 rating decision that increased the veteran's rating 
from 30 percent to 50 percent, but no more, based upon medical 
evidence that indicated that the veteran's previously service-
connected psychoneurosis anxiety disorder had evolved, to include 
depression as a component.  At that time, as documented in VA 
treatment reports and in an April 1998 VA examination report, the 
veteran complained of a depressed mood (focused in part upon the 
death of his wife in 1991), loneliness, periods of itching, crying 
spells, loss of sleep, concentration problems and memory loss.  
The veteran was noted to have good personal hygiene, average 
intelligence and clear speech.  He indicated that he had not 
experienced delusions or hallucinations, or homicidal or suicidal 
thoughts.  His Global Assessment of Functioning Scale (GAF) score 
was reported as 58, representative of moderate impairment.

In January 2002, the veteran filed his pending claim for an 
increased rating.  He reported that he received treatment for this 
disorder through a VAMC in St. Louis, Missouri.  VA treatment 
records from this facility, dated from March 2001 through April 
2003, include outpatient treatment reports for psychiatric 
problems.  These reports also list GAF scores of 60 in April 2000 
and in November 2000.  

At a March 2001 VA outpatient clinic visit, the veteran reported 
that he felt good, and that he had been crying less.  He had been 
eating well and taking medication to sleep.  On evaluation, he was 
alert and cooperative, pleasant, and made eye contact.  He had 
normal psychomotor activity.  His affect was appropriate, and he 
denied suicidal or homicidal ideation, and presented with no 
psychotic features.  He was oriented times two.  He had poor 
recall.  His diagnosis continued as major recurrent, severe 
depression.  His GAF score was 65.  

At a July 2001 VA outpatient clinic visit, the veteran complained 
of depression, but was not depressed on that date.  He also 
complained of frequent falls.  He was dressed well, was pleasant 
and cooperative, spoke fluently, and made eye contact.  He was 
oriented times three.  He denied suicidal or homicidal ideation, 
as well as delusions or hallucinations.  Mood was noted to be 
alright, and affect was appropriate.  Insight and judgment were 
fair.  His GAF score was 70.  His diagnosis was major recurrent, 
severe depression.

At a January 2002 VA outpatient clinic visit, the veteran 
complained of poor memory and depression over his physical 
failings.  At a February 2002 VA outpatient clinic visit, the 
veteran reported that he felt terrible, complaining of poor sleep, 
poor appetite, and forgetting things more often.  He was dressed 
appropriately and made eye contact.  He made no abnormal 
involuntary movements.  His speech was fluent.  His mood was 
assessed as terrible, but his affect was appropriate.  He denied 
suicidal or homicidal tendencies, as well as audio or visual 
hallucinations, and expressed no paranoid thoughts.  He was 
oriented to place and person, but not to time.  He had poor recall 
of memory, and poor concentration.  His diagnosis was dementia, 
probably Alzheimer's with depression.   

The veteran was voluntarily admitted for VA hospitalization for 
his psychiatric problems upon the recommendation of his doctors, 
for approximately two weeks from late February 2002 to early March 
2002.  The discharge summary report revealed his complaints at 
admission included memory loss and depression, and the recorded 
diagnosis at discharge was dementia, probably Alzheimer's, with 
depression.  His GAF score was listed at 40, with a notation that 
his mini-mental status examination upon admission was 14/13, but 
that at discharge, it had improved to 16/30.  On admission, the 
veteran was depressed, with an unsteady gait, and not fit to drive 
home.  It was noted that he was admitted in part to determine 
whether he needed to be placed in a more supervised living 
setting.  On examination, he was found to be cooperative, with 
normal psychosocial activity.  His affect was appropriate, and his 
thought process was normal.  He had no delusions, or suicidal or 
homicidal ideas.  His memory was impaired, with difficultly 
remembering recent events and in recall.  He was oriented to place 
and person, but only partially to time.  His general fund of 
knowledge was poor, as were insight and judgment.  At the time of 
his discharge, the veteran was observed to be feeling better, and 
his mood was appropriate.  His depression was better, with no 
suicidal or homicidal ideas, and no psychotic symptoms.  He was 
found to be safe to return to his current living facility, but it 
was recommended that he move to a better home in the future, and 
that he continue with his psychiatric treatment on an outpatient 
basis in two weeks' time.  

At a March 2002 VA aid and attendance examination, the veteran 
complained of dementia (probably Alzheimer's with depression), 
hearing loss, non-diabetic  peripheral neuropathy, and gait 
abnormality.  In the section of the report requiring the examiner 
to set forth all other pathology including the effects of 
advancing age, affecting the claimant's ability to perform self-
care, ambulate or travel, the examiner commented that the veteran 
has dementia, probably Alzheimer's.  He noted that the veteran was 
oriented to place, person, and partially to time.  Insight and 
judgment were poor.  The examiner opined that the veteran required 
supervision of medication administration and assistance with meal 
preparation.  Under additional remarks, the examiner commented 
that the veteran was irritable at times, forgetful, and confused.  
The examiner's diagnoses included dementia, probably Alzheimer's 
with depression.

At a March 2002 VA outpatient clinic visit to follow up his recent 
hospitalization, the veteran was in a good mood.  He was dressed 
appropriately, made good eye contact, made no abnormal involuntary 
movements, and was pleasant and cheerful.  He stated that he was 
happy with where he was living.  He denied audio or visual 
hallucinations, as well as delusional thoughts.  He was oriented 
to place and person, and partially to time.  Insight and judgment 
were poor.  He was noted to have no significant depressive 
symptoms at the time.  His GAF score was 60.  

The veteran was afforded a VA compensation and pension psychiatric 
examination in April 2002.  The examiner indicated his awareness 
of the veteran's history as contained in his claims file.  
Notably, this examiner is the same individual who evaluated the 
veteran for his April 1998 VA compensation and pension psychiatric 
examination.  The examiner observed that the veteran globally 
claimed that his condition is worse now largely because of loss of 
memory and frequent falling.  The veteran reported that he is 
seeking an increase in compensation because he wants to transfer 
his care to a veteran's home, at increased personal expense, 
beyond his current means.  His complaints included frequent 
disorientation and depressed mood most of the time, emotional 
lability and crying spells three to four times per week, periods 
of itching, as well as the frequent falling and disequilibrium.  
He complained of loss of sleep because his physician discontinued 
his medication.  He reported being upset and angry because he was 
recently restricted from driving by his physician.  He stated that 
he ate three times a day.  He noted that he had no supporting 
social system in the community.
On clinical evaluation at the April 2002 VA examination, the 
veteran's clothing was neat and clean, his hygiene was good, as 
was grooming.  Mood appeared essentially euthymic.  Affect was 
labile.  There was no report of psychotic symptoms, and none were 
elicited on examination.  He was partially oriented in all 
spheres, but not completely oriented in any.  Immediate recall was 
mildly defective.  Remote memory was noted to be about the same as 
in 1998, and perhaps even a little better.  Thought content was 
relevant and coherent.  Ideation was characterized by 
tangentiality and circumstantiality.  Attention was easily gained, 
but concentration was only fair, and misdirected.  Ability to 
abstract was quite limited.  Impulse control was good, and 
judgment was fair.  Insight was quite limited.  He was considered 
to be competent and able to manage his affairs, and was considered 
sufficiently reliable for purposes of examination.

The April 2002 examiner, in assessment, stated that the veteran 
presented in a manner very similar to his presentation in 1998, at 
the time of his last VA compensation and pension examination, with 
complaints of itching spells, crying spells and poor sleep at 
approximately the same levels.  The examiner observed that the 
veteran complained of feeling sad almost all of the time, although 
there was no obvious dysthymic mood externally.  The examiner 
stated that the veteran's ability to use his memory and to 
maintain attention and concentration are not clearly different 
from 1998, but that it must be noted that his function then was 
proportionately quite poor.  The examiner indicated that it was 
important to note that the veteran's physician had stopped him 
from driving.  

The April 2002 examiner opined that most of the veteran's 
complaints about his function are more characteristic of an 
advancing dementia process than they are of an anxiety disorder.  
He stated that given the veteran's complaints of having falls, 
poor memory, disorientation at times, the most likely diagnosis 
(made in the absence of corroborating laboratory data) is senile 
dementia.  He indicated that it is more likely than not that this 
diagnosis accounts for more of the veteran's deficits in function 
than an exacerbation of his anxiety disorder.  The examiner 
reported that the veteran's anxiety disorder may become 
exacerbated in the relatively near future due to his restriction 
from driving, and in the face of possible difficulties in 
arranging his transfer to a new living facility.  The examiner 
concluded that at present, however, he could not identify any 
clear evidence of exacerbation of the veteran's service-connected 
anxiety neurosis accounting for his deterioration in function.

The April 2002 examiner concluded his report with comments as to 
the veteran's GAF score.  He stated that the current global 
assessment of functioning was 40, in view of the veteran's 
impairment in multiple areas.  The examiner stated that he would 
estimate that were the veteran's anxiety disorder is the only 
condition present, his GAF score would be in the area of 60.  He 
noted that were his cerebrovascular dementia was the only 
condition present, the GAF score would be 48.  In closing, the 
examiner opined that there was no clear evidence of clinical 
grounds on which to modify the veteran's ratings.

September 2002 VA outpatient clinic reports recorded the veteran's 
diagnosis of dementia, probably Alzheimer's with depression, and 
listed a GAF score of 55.  The veteran was dressed appropriately, 
was cooperative, made eye contact, spoke normally.  He was alert 
and oriented to self and place, but not to time.  He had poor 
insight.  His mood was depressed, with sad affect, and tearful but 
reactive.  He denied suicidal or homicidal thoughts, as well as 
delusions or hallucinations.  The veteran's social worker at his 
home was also contacted at this time.  She stated that the veteran 
ate three meals a day in the facility's cafeteria, that he 
participated in at least two to three activities a week but 
avoided some activities, but that he did not have any close 
friends and had no family.      

At an April 2003 VA outpatient clinic visit, the veteran reported 
that he was doing much better.  He denied any crying spells, and 
noted that he was not feeling as depressed or anxious.  He was 
eating and sleeping well, except for nocturia.  He reported that 
he had a fire in his house because he forgot to shut off the stove 
after cooking.  He noted that he now lived in a different unit, 
where he is not allowed to cook.  The veteran was groomed 
appropriately, and spoke fluently.  He made eye contact.  His mood 
was good, with appropriate affect.  He had no suicidal or 
homicidal ideations, or delusions or hallucinations.  He was able 
to talk about his deceased wife with crying, and was jovial as he 
talked about things in general.  He was alert and oriented times 
three.  Insight and judgment were fair.  His GAF score was 62.  
His diagnosis was cognitive disorder, not otherwise specified.  He 
was observed to be much better, with no significant anxiety or 
depression at present.

Applicable Law

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can practicably 
be determined, to compensate for the average impairment of earning 
capacity resulting from such disability in civilian occupations.  
38 U.S.C.A. § 1155.  Evaluation of a service-connected disability 
requires review of the entire medical history regarding the 
disability.  38 C.F.R. §§ 4.1, 4.2 (2003).  For an increased 
rating claim, however, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
It is also necessary to evaluate the disability from the point of 
view of the veteran working or seeking employment, 38 C.F.R. § 
4.2, and to resolve any reasonable doubt regarding the extent of 
the disability in his favor.  38 C.F.R. § 4.3 (2003).  If there is 
a question as to which evaluation to apply, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

Under VA's Schedule for Rating Disabilities (Rating Schedule), the 
manifestations of any service-connected mental disability are 
rated at 50 percent where there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short- 
and long-term memory (e.g., the retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130.

A higher 70 percent rating is available for assignment where there 
is occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and the inability to 
establish and maintain effective relationships.  Furthermore, a 
100 percent rating may be assigned if there is total occupational 
and social impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation or own name.  
Id.

In assessing the evidence of psychiatric impairment in the 
veteran's case, it is important to note that a GAF score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-illness."  
Richard v. Brown, 9 Vet. App. 266, 267 (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV), p. 32).  A GAF score is 
highly probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as contemplated 
by the rating criteria for mental disorders.  See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  The veteran's current medical record 
reveals GAF scores from 40 to 70.  A score of 31 to 40 indicates 
"[s]ome impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing at 
school)."  A score of 41 to 50 shows "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job)."  A 
score of 51 to 60 is defined as "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  A score 
of 61-70 contemplates "[s]ome mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to VA's Under Secretary for 
Benefits or to the Director of VA's  Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1) (2003).  "The governing norm in these 
exceptional cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent periods 
of hospitalization as to render impractical the application of the 
regular schedular standards."  Id.

Analysis

The veteran is currently in receipt of a 50 percent evaluation 
under Diagnostic Code 9400 for his service-connected 
psychoneurosis, anxiety disorder with depression (superimposed 
upon schizoid personality).  The Board appreciates the veteran's 
contention that his overall condition warrants at least a 70 
percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9400.  
The Board also notes that when it is not possible to separate the 
effects of a service-connected disability from a nonservice-
connected disorder, 38 C.F.R. § 3.102 (2003) (reasonable doubt) 
dictates that such signs and symptoms must be attributed to the 
service-connected disability.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  In this case, the veteran has, in the past, been 
diagnosed with psychoneurosis, an anxiety disorder, and 
depression, which have all been determined to be part and parcel 
of his service-connected psychiatric disability.  The current 
medical record reflects, however, that beginning in early February 
2002, the veteran's long-time treating VA doctors diagnose the 
veteran with dementia, probably Alzheimer's disease.

As noted in his VA treatment and examination records, the 
veteran's psychiatric symptomatology, as a whole, has been shown 
to fluctuate.  Additionally, records include a range of GAF 
scores.  In particular, his GAF scores have ranged from 40 
(representative of major impairment in several areas) on some 
occasions, to around 60 on most occasions (representative of 
moderate impairment), and even to highs of 65 and 70 on some 
occasions (with 70 representative of some mild symptoms).  
Notably, the veteran's most recent score, in April 2003, was 
listed at 65, whereas his last GAF score of record at the time of 
his prior evaluation for VA compensation and pension purposes in 
April 1998 was recorded at 58.  Thus, the majority of GAF scores 
show only moderate impairment.

A review of the competent medical evidence fails to show that the 
veteran manifests symptoms as suicidal ideation, obsessional 
rituals, illogical or irrelevant speech, panic or depression that 
is near constant, an inability to control impulses, persistent 
delusions or hallucinations, inappropriate behavior, an inability 
to maintain appearance/hygiene, or, an inability to function 
independently due to service-connected disability so as to warrant 
assignment of a 70 or 100 percent rating under the schedule.  The 
veteran has manifested more frequent and/or severe signs of memory 
loss or disorientation, however, as discussed below, such evidence 
of increased disability has been shown to be unrelated to his 
service-connected disability.

In connection with his current rating claim the veteran primarily 
reports increased symptomatology in the form of memory loss and 
experiencing falls.  The April 2002 VA examiner speaks directly to 
the question of whether such symptomatology, that has been 
associated with the veteran's newly-diagnosed, nonservice-
connected dementia, can be separated from his service-connected 
psychiatric symptomatology for the purpose of determining which 
problem(s) are the cause of any currently manifested increase in 
disability.  

The April 2002 VA examiner clearly attributes any increased 
symptomatology at this time to the veteran's nonservice-connected 
senile dementia and not to service-connected disability.  
Consistent with the April 2002 diagnostic conclusion, the most 
recent treatment records also include note of symptoms with the 
assessment that the veteran has dementia/probable Alzheimer's 
disease.  The April 2002 examiner specifically opined that the 
veteran's nonservice-connected dementia has not exacerbated the 
veteran's service-connected psychiatric disability, and concluded 
that the veteran's service-connected psychiatric disability is 
basically at the same level as it was at the time of his previous 
VA compensation and pension examination in April 1998; that is, 
that the veteran's service-connected psychiatric symptomatology 
has not increased in severity since that time.  Importantly, the 
April 2002 examiner is the same professional who examined the 
veteran in 1998, and so the Board finds this professional opinion 
to be highly probative in this matter.  There is no competent 
medical evidence of record refuting the conclusion that any 
increase in psychiatric symptomatology, such as the memory loss 
complained of by the veteran, is attributable to nonservice-
connected disability.

The Board has considered the application of the doctrine of 
reasonable doubt here, but as the preponderance of the evidence is 
against a finding that any such currently increased psychiatric 
symptomatology at this time is the result of the veteran's 
service-connected psychiatric disability, it is not for 
application in this instance.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Accordingly, 
the Board, although sympathetic to the veteran's situation, cannot 
afford him an increased rating beyond 50 percent under 38 C.F.R. § 
4.130, Diagnostic Code 9400, for his service-connected 
psychoneurosis, anxiety disorder with depression.

The Board has also considered whether an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected psychoneurosis, 
anxiety disorder with depression, itself causes marked 
interference with employment, necessitates frequent periods of 
hospitalization, or otherwise renders impracticable the schedular 
standards.  Such disability has in the past been manifested by 
symptoms clearly contemplated under the Rating Schedule and the 
veteran's current complaints of worsening problems have, as 
discussed above, been dissociated from his service-connected 
disability.  While it is not the intention of the Board to 
minimize the significance of the veteran's service-connected 
psychological disability in his daily life, the Board is compelled 
to conclude that this impairment, while significant, does not 
present an unusual disability picture as contemplated by 38 C.F.R. 
§ 3.321(b)(1).  The Board therefore determines that the criteria 
for assignment of an extraschedular rating are not met here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation for service-connected psychoneurosis, 
anxiety disorder with depression, is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



